                 Case 2:19-cv-07532-ES-MAH Document 18-2 Filed 05/22/19 Page 1 of 7 PageID: 236

                         APPENDIX A – Limitation Periods for Humana’s State Law Claims


                   Antitrust Statute (Counts       Consumer Protection                  Unjust Enrichment
                             II, III)               Statute (Count III)                     (Count V)

                    SOL                           SOL                           SOL
    State          Period         Citation       Period         Citation       Period                Citation
                                                                                         Auburn Univ. v. Int’l Bus.
                                                                                         Machines, Corp., 716 F. Supp.
                                                                                         2d 1114, 1118 (M.D. Ala.
                                                                                         2010) (noting that if the
                                                                                         claim sounds in tort, a two-
                                                                                         year limitations period
    Alabama        n/a1                          n/a                           6 yrs     applies).
                                                                                         Domke v. Alyeska Pipeline
                                                                                         Serv. Co., Inc., 137 P.3d 295,
    Alaska         n/a                           n/a                           3 yrs     303 n.18 (Alaska 2007)
                             Ariz. Rev. Stat.             Ariz. Rev. Stat.
    Arizona        4 yrs     § 44-1410(A)        1 yr     § 12-541(5)          4 yrs     Ariz. Rev. Stat. § 12–5502
                                                          Ark. Code § 4-88-
    Arkansas       n/a                           5 yrs    115                  3 yrs     Ark. Code § 16-56-105
                             Cal. Bus. & Prof.            Cal. Bus. & Prof.
    California     4 yrs     Code § 17208        4 yrs    Code § 17208         3 yrs     Cal. Civ. Proc. Code § 338




1
 “n/a” denotes that no such claim is being asserted.
2
 Some courts read the statute to impose a three-year limitations period. See Cavan v. Maron, 182 F. Supp. 3d 954, 964
(D. Ariz. 2016).

                                                          A-1
                  Case 2:19-cv-07532-ES-MAH Document 18-2 Filed 05/22/19 Page 2 of 7 PageID: 237

                          APPENDIX A – Limitation Periods for Humana’s State Law Claims


                    Antitrust Statute (Counts       Consumer Protection                     Unjust Enrichment
                              II, III)               Statute (Count III)                        (Count V)

                     SOL                           SOL                            SOL
    State           Period        Citation        Period         Citation        Period                Citation
                                                            Colo. Rev. Stat.                 Colo. Rev. Stat. § 13-80-
    Colorado        n/a                          3 yrs      § 6-1-115            3 yrs       1013
                                                                                             Mahon v. Chicago Title Ins.
                                                                                             Co., No. 3:09CV00690
                                                                                             AWT, 2012 WL 3544883, at
                                                                                             *2 n.1 (D. Conn. Aug. 16,
    Connecticut     n/a                          n/a                             6 yrs       2012)
    Delaware        n/a                          n/a                             3 yrs       Del. Code tit. 10, § 8106
                              D.C. Code. § 28-              D.C. Code § 12-
    D.C.            4 yrs     4511(b)            3 yrs      301(8)               3 yrs       D.C. Code § 12-301
                              Fla. Stat.                    Fla. Stat.
    Florida         4 yrs     § 542.26(1)        4 yrs      § 95.11(3)(f)        4 yrs       Fla. Stat. § 95.11(3)(k)
    Georgia         n/a                          n/a                             4 yrs       Ga. Code § 9-3-26
                              Haw. Rev. Stat.                                    6 yrs       Small v. Badenhop, 701 P.2d
    Hawaii          4 yrs     § 480-24           n/a                             (laches)    647, 657–58 (Haw. 1985)
                                                            Idaho Code § 48-                 Witt v. Jones, 722 P.2d 474,
    Idaho           n/a                          2 year     619                  4 yrs       478 (Idaho 1986)




3
 To the extent an unjust enrichment claim sounds in tort, the limitations period is instead two years. Crespo-Gutierrez v.
Resendiz Ramirez, No. 16-CV-01028-GPG, 2016 WL 9441427, at *4 (D. Colo. Sept. 23, 2016); Colo. Rev. Stat. § 13-80-
102.

                                                           A-2
            Case 2:19-cv-07532-ES-MAH Document 18-2 Filed 05/22/19 Page 3 of 7 PageID: 238

                    APPENDIX A – Limitation Periods for Humana’s State Law Claims


               Antitrust Statute (Counts        Consumer Protection                   Unjust Enrichment
                         II, III)                Statute (Count III)                      (Count V)

               SOL                             SOL                            SOL
State         Period         Citation         Period         Citation        Period              Citation
                                                       815 Ill. Comp.
                        740 Ill. Comp.                 Stat.                            735 Ill. Comp. Stat. 5/13–
Illinois      4 yrs     Stat. 10/7(2)         3 yrs    § 505/10a(3)(e)       5 yrs     205
                                                       Ind. Code § 24-5-
Indiana       n/a                             2 yrs    0.5-5(b)              n/a
                        Iowa Code
Iowa          4 yrs     § 553.16(2)           n/a                            5 yrs     Iowa Code § 614.1
                                                       Kan. Stat. § 60-
Kansas        n/a                             3 yrs    512(2)                3 yrs     Kan. Stat. § 60-512
Kentucky      n/a                             n/a                            5 yrs     Ky. Rev. Stat. § 413.120
                                                       La. Rev. Stat.
Louisiana     n/a                             1 yr     § 51:1409(E)          10 yrs    La. Civ. Code art. 3499
                        Me. Rev. Stat. tit.            Me. Rev. Stat. tit.
Maine         6 yrs     14, § 752             6 yrs    14, § 752             6 yrs     Me. Rev. Stat. tit. 14, § 752
                                                                                       Md. Code, Cts. & Jud. Proc.
Maryland      n/a                             n/a                            3 yrs     § 5-101
                                                                                       Epstein v. C.R. Bard, Inc., No.
                                                                                       CIV.A.03-12297-RWZ,
                        Mass. Gen. Laws                Mass. Gen. Laws                 2004 WL 1598912, at *3 (D.
Massachusetts 4 yrs     ch. 93, § 13     4 yrs         ch. 260, § 5A         3 yrs     Mass. July 19, 2004)
                        Mich. Comp. Laws               Mich. Comp.                     Mich. Comp. Laws
Michigan      4 yrs     § 445.781        6 yrs         Laws § 445.911(7)     6 yrs     § 600.5807



                                                       A-3
              Case 2:19-cv-07532-ES-MAH Document 18-2 Filed 05/22/19 Page 4 of 7 PageID: 239

                      APPENDIX A – Limitation Periods for Humana’s State Law Claims


                Antitrust Statute (Counts       Consumer Protection               Unjust Enrichment
                          II, III)               Statute (Count III)                  (Count V)

                 SOL                          SOL                         SOL
State           Period         Citation      Period        Citation      Period              Citation
                                                      Minn. Stat.
                          Minn. Stat.                 § 325D.64, subd.
Minnesota       4 yrs     § 325D.64, subd. 1 4 yrs    1                  6 yrs     Minn. Stat. § 541.05
                          Miss. Code § 15-            Miss. Code § 15-
Mississippi     3 yrs     1-49(1)            3 yrs    1-49(1)            3 yrs     Miss. Code § 15-1-49
                                                      Mo. Stat.
Missouri        n/a                          5 yrs    § 516.120          5 yrs     Mo. Stat. § 516.120
Montana         n/a                          n/a                         3 yrs     Mont. Code § 27-2-202
                                                                                   Paltani v. Ltd. Fill Corp., No.
                                                                                   A-10-951, 2011 WL
                          Neb. Rev. Stat.             Neb. Rev. Stat.              2724269, at *5 (Neb. Ct.
Nebraska        4 yrs     § 25-212           4 yrs    § 59-1612          4 yrs     App. July 12, 2011)
                                                                                   Wilmington Sav. Fund Soc’y,
                                                                                   FSB v. SFR Investments Pool
                                                                                   1, LLC, No.
                          Nev. Rev. Stat.                                          217CV00082RFBGWF,
                          § 598A.220(1),              Nev. Rev. Stat.              2019 WL 1412104, at *4 (D.
Nevada          4 yrs     (2)(a)             4 yrs    § 11.190(2)(d)     4 yrs     Nev. Mar. 28, 2019)
New                       N.H. Rev. Stat.             N.H. Rev. Stat.
Hampshire       4 yrs     § 356:12(II)       3 yrs    § 358-A:3(IV-a)    3 yrs     N.H. Rev. Stat. § 508:4
                                                                                   Spellman v. Express Dynamics,
                                                                                   LLC, 150 F. Supp. 3d 378,
New Jersey      n/a                          n/a                         6 yrs     391 (D.N.J. 2015)


                                                      A-4
               Case 2:19-cv-07532-ES-MAH Document 18-2 Filed 05/22/19 Page 5 of 7 PageID: 240

                       APPENDIX A – Limitation Periods for Humana’s State Law Claims


                 Antitrust Statute (Counts        Consumer Protection                   Unjust Enrichment
                           II, III)                Statute (Count III)                      (Count V)

                  SOL                            SOL                            SOL
State            Period        Citation         Period         Citation        Period              Citation
                           N.M. Stat. § 57-1-
New Mexico       4 yrs     12(B)                4 yrs     N.M Stat. § 37-1-4 4 yrs       N.M. Stat. § 37-1-4
                                                                                         In re Libor-Based Fin.
                                                                                         Instruments Antitrust Litig.,
                                                                                         No. 11 MDL 2262 NRB,
                           N.Y. Gen. Bus.                 N.Y. C.P.L.R.                  2015 WL 4634541, at *148
New York         4 yrs     Law § 340(5)         3 yrs     § 214(2)          3 yrs        (S.D.N.Y. Aug. 4, 2015)
North                      N.C. Gen. Stat.                N.C. Gen. Stat.
Carolina         4 yrs     § 75-16.2            4 yrs     § 75-16.2         3 yrs        N.C. Gen. Stat. § 1-52
                           N.D. Cent. Code                N.D. Cent. Code
North Dakota 4 yrs         § 51-08.1-10(2)      6 yrs     § 28-01-16        6 yrs        N.D. Cent. Code § 28-01-16
Ohio                                                     No Claims Asserted
                                                                                         Hitch Enterprises, Inc. v.
                                                                                         Cimarex Energy Co., 859 F.
                                                                                         Supp. 2d 1249, 1270 (W.D.
Oklahoma         n/a                            n/a                            2 yrs     Okla. 2012)
                           Or. Rev. Stat.                 Or. Rev. Stat.                 Htaike v. Sein, 344 P.3d 527,
Oregon           4 yrs     § 646.800(2)         1 yr      § 646.638(6)         2 yrs     534 (Or. Ct. App. 2015)
                                                          42 Pa. Cons. Stat.
Pennsylvania     n/a                            6 yrs     § 5527               4 yrs     42 Pa. Cons. Stat. § 5525
                           P.R. Laws tit. 10,
Puerto Rico      4 yrs     § 268(c)             n/a                            1 yr      P.R. Laws tit. 31, § 5298



                                                         A-5
               Case 2:19-cv-07532-ES-MAH Document 18-2 Filed 05/22/19 Page 6 of 7 PageID: 241

                       APPENDIX A – Limitation Periods for Humana’s State Law Claims


                 Antitrust Statute (Counts      Consumer Protection                  Unjust Enrichment
                           II, III)              Statute (Count III)                     (Count V)

                  SOL                          SOL                           SOL
State            Period        Citation       Period         Citation       Period               Citation
                                                                                      Moore v. Metro. Grp. Prop. &
                                                                                      Cas. Ins. Co., No. CA 10-
                           R.I. Gen. Laws                                             212ML, 2010 WL 5069856,
Rhode Island     4 yrs     § 6-36-23          n/a                           3 yrs     at *8 (D.R.I. Dec. 6, 2010)
South                                                  S.C. Code § 39-5-
Carolina         n/a                          3 yrs    150               3 yrs        S.C. Code § 15-3-530
                           S.D. Codified               S.D. Codified                  S.D. Codified Laws § 15-2-
South Dakota 4 yrs         Laws § 37-1-14.4   4 yrs    Laws § 37-24-33      6 yrs     13
                                                                                      Precision Tracking Sols., Inc. v.
                                                                                      Spireon, Inc., No. 3:12-CV-
                                                                                      00626-
                                                                                      PLR-CCS, 2014 WL
                                                                                      3058396, at *4-5 (E.D.
Tennessee        n/a                          n/a                           3 yrs     Tenn. July 7, 2014)
                                                                                      Robinson v. Texas Auto.
                                                                                      Dealers Ass’n, No. 5:97-CV-
                                                                                      273, 2003 WL 21767954, at
                                                                                      *3 (E.D. Tex. Mar. 27,
Texas            n/a                          n/a                           2 yrs     2003)
                                                       Utah Code § 13-
                           Utah Code Ann.              11-19(8) (repealed
Utah             4 yrs     § 76-10-3117       2 yrs    May 8, 2018)         4 yrs     Utah Code § 78B-2-307



                                                       A-6
                Case 2:19-cv-07532-ES-MAH Document 18-2 Filed 05/22/19 Page 7 of 7 PageID: 242

                        APPENDIX A – Limitation Periods for Humana’s State Law Claims


                  Antitrust Statute (Counts        Consumer Protection                  Unjust Enrichment
                            II, III)                Statute (Count III)                     (Count V)

                   SOL                            SOL                           SOL
State             Period         Citation        Period        Citation        Period              Citation
                            Vt. Stat. tit. 12,            Vt. Stat. tit. 12,
Vermont           6 yrs     § 511                6 yrs    § 511                6 yrs     Vt. Stat. tit. 12, § 511
                                                                                         E. W., LLC v. Rahman, 873
                                                          Va. Code § 59.1-               F. Supp. 2d 721, 730 (E.D.
Virginia          n/a                            2 yrs    204.1(A)             3 yrs     Va. 2012)
                                                                                         Seattle Prof’l Eng’g Emps.’
                                                                                         Ass’n v. Boeing Co., 991 P.2d
Washington        n/a                            n/a                           3 yrs     1126, 1133 (Wash. 2000)
                                                          Harper v. Jackson
                                                          Hewitt, Inc., 706              Dunn v. Rockwell, 689 S.E.
                            W. Va. Code § 47-             S.E. 2d 63, 74 (W.             2d 255, 267 n.11, 273 n.18
West Virginia     4 yrs     18-11             4 yrs       Va. 2010)            laches    (W. Va. 2009)
                            Wis. Stat.                    Wis. Stat.                     Stapel v. Stapel, 789 N.W.2d
Wisconsin         6 yrs     § 133.18(2)       3 yrs       § 100.18(11)(b)(3)   6 yrs     753 (Wis. 2010)
                                                          Wyo. Stat. § 40-               Platt v. Creighton, 150 P.3d
Wyoming           n/a                            1 yr     12-109               4 yrs     1194, 1200 (Wyo. 2007)




                                                          A-7
